GIVAN, Justice,
dissenting.
I respectfully dissent from the majority opinion. The Uniform Commercial Code by nature is technical and the provisions thereof must be abided by in order to maintain uniform understanding of its enforcement.
Although I cannot argue with the equities of the situation in the case at bar, I am forced to agree with the opinion of the Court of Appeals reported at 622 N.E.2d 551. The concern stated by the majority opinion might well be presented to the legislature for modification of the code. However, I think the courts are required to adhere strictly to the code and should not attempt an amendment by judicial fiat.
I would deny transfer in this case or in the alternative grant transfer and adopt the opinion of the Court of Appeals.